PER CURIAM.
By petition for a writ of certiorari we have for review a decision of the District Court of Appeal, Second District, State ex rel. Esperti v. Willson, 240 So.2d 894 (2nd DCA Fla.1970).
Our initial consideration of the matter suggested a possible jurisdictional conflict between the decision under review and prior decisions of this court on the same point of law.1 On careful consideration of the record and briefs, we conclude that no jurisdictional conflict is present. Therefore, the writ is hereby discharged.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD, McCAIN and DEKLE, JT., concur.

. Cf. Meeks v. State, Supreme Court, 250 So.2d 854, opinion filed June 30, 1971; Carroll v. State, Supreme Court, 251 So. 2d 866, opinion filed July 12, 1971.